    Case: 1:20-cv-07762 Document #: 78 Filed: 08/02/21 Page 1 of 5 PageID #:2547




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


MICHAEL ROSATI, individually and                 )
derivatively on behalf of Rosati’s Franchise     )
Systems, Inc. and WILLIAM ROSATI,                )
individually and derivatively on behalf of       )
Rosati’s Franchise Systems, Inc.,                )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )
                                                 )   Case No. 1:20-cv-7762
ANTHONY ROSATI, DAVID ROSATI, and                )
POWER PLAY DISTRIBUTORS, LLC,                    )   Judge: Honorable John F. Kness
                                                 )   Magistrate Judge Sunil Harjani
               Defendants,                       )
                                                 )
       and                                       )
                                                 )
ROSATI’S FRANCHISE SYSTEMS, INC.                 )
                                                 )
               Nominal defendant.                )
                                                 )
                                                 )
                                                 )

    UNOPPOSED MOTION FOR EXTENSION OF TIME TO AMEND PLEADINGS

       Plaintiffs Michael and William Rosati (“Plaintiffs”) bring this motion in their case against

Individual Defendants Anthony and David Rosati, and Defendant Power Play Distributors, LLC

(“Defendants” and, collectively, the “Parties”). Plaintiffs request that the Court extend the

deadline to amend pleadings by 30 days, from August 2, 2021 to September 1, 2021. Plaintiffs

believe this extension will give them time to resolve discovery disputes with Defendants and

review Defendants’ documents and discovery responses to assess whether any additional parties

should be added to this case.
    Case: 1:20-cv-07762 Document #: 78 Filed: 08/02/21 Page 2 of 5 PageID #:2548




       Defendants do not oppose a reasonable extension of time to amend, subject to any

decision the Court reaches on the pending Motions to Dismiss the Amended Complaint, in which

Defendants have asked the Court to dismiss this case with prejudice.

       In support of this motion, the Parties state as follows:

       1.      On April 29, 2021, the Court entered a Scheduling Order setting July 14, 2021 as

the deadline to amend pleadings. ECF 54.

       2.      On May 18, 2021, Defendants filed their respective Motions to Dismiss the

Amended Complaint, ECF 61 and 63, which have now been briefed and argued to the Court.

       3.      On June 14, 2021, Plaintiffs served their First Set of Interrogatories and Requests

for Production of Documents on Individual Defendants Anthony and David Rosati and on

Defendant Power Play Distributors, LLC.

       4.      On July 8, 2021, after mutually agreeing to extend Defendants’ deadline to

respond to Plaintiffs’ discovery requests from July 14, 2021 to July 28, 2021, the Parties jointly

requested an extension of the deadline to amend pleadings from July 14, 2021 to August 2, 2021

in order to give Plaintiffs an opportunity to review Defendants’ discovery responses prior to

deciding whether to amend their pleadings. ECF 74. The Court granted the request on July 13,

2021. ECF 76.

       5.      On July 28, 2021, Defendants served their responses to Plaintiffs’ discovery

requests. Plaintiffs’ position is that Defendants’ responses are deficient in several respects,

including in that Defendants did not disclose the identity of the manufacturer of the frozen pizzas

at the center of this case. Defendants disagree with Plaintiffs’ characterization of their discovery

responses as deficient and take the position that their responses are proper. The Parties intend to

meet and confer regarding these issues.



                                                 2
    Case: 1:20-cv-07762 Document #: 78 Filed: 08/02/21 Page 3 of 5 PageID #:2549




       6.      To permit the Parties to do so, Plaintiffs have requested a 30-day extension of the

deadline to amend pleadings, from August 2, 2021 to September 1, 2021. Defendants do not

oppose a reasonable extension of time to amend the pleadings, subject to any decision the Court

reaches on the pending Motions to Dismiss the Amended Complaint, in which Defendants have

asked the Court to dismiss this case with prejudice.

       7.      Defendants are also aware that any amendment, if the Court permits one, may

affect the remainder of the discovery schedule. Plaintiffs’ position is that any amendment will

not affect the discovery schedule.

       8.      All Parties reserve their respective rights regarding how the Court’s forthcoming

ruling on Defendants’ motions to dismiss might affect Plaintiffs’ right to file an amended

complaint.

       Accordingly, subject to the approval of the Court, Plaintiffs respectfully request that the

Court enter an order extending the deadline to amend pleadings until September 1, 2021.




                                                 3
   Case: 1:20-cv-07762 Document #: 78 Filed: 08/02/21 Page 4 of 5 PageID #:2550




Dated: August 2, 2021                   Respectfully submitted,

/s/ Kirstie Brenson                     /s/ Luke Ali Budiardjo
Paula J. Morency                        Brian D. Sieve, P.C.
Michael K. Molzberger                   Robin A. McCue
Kirstie Brenson                         Lisa Santaniello (admitted pro hac vice)
SCHIFF HARDIN LLP                       KIRKLAND & ELLIS LLP
233 South Wacker Drive                  300 N. LaSalle
Suite 7100                              Chicago, IL 60654
Chicago, IL 60606                       (312) 862-2000
Tel: (312) 258-5500                     brian.sieve@kirkland.com
Fax: (312) 258-5600                     robin.mccue@kirkland.com
pmorency@schiffhardin.com               lisa.santaniello@kirkland.com
mmolzberger@schiffhardin.com
kbrenson@schiffhardin.com                Luke Ali Budiardjo (admitted pro hac vice)
                                         KIRKLAND & ELLIS LLP
Attorneys for Defendants Anthony and     601 Lexington Avenue
David Rosati                             New York, NY 10022
                                         (212) 446-4800
                                         luke.budiardjo@kirkland.com
/s/ Patrick Etchingham
Cory D. Anderson                         Attorneys for Plaintiffs
Matthew Patrick Connelly
Patrick Etchingham
Rock Fusco & Connelly, LLC
321 N. Clark Street
Suite 2200
Chicago, IL 60654
312-494-1000
canderson@rockfuscoconnelly.com
mpc@rfclaw.com
petchingham@rfclaw.com

Attorneys for Defendant Power Play
Distributors, LLC




                                        4
   Case: 1:20-cv-07762 Document #: 78 Filed: 08/02/21 Page 5 of 5 PageID #:2551




                               CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2021, a true and correct copy of the foregoing

UNOPPOSED MOTION FOR EXTENSION OF TIME TO AMEND PLEADINGS was

electronically filed and served upon counsel of record via the Court’s CM/ECF System.



                                           /s/ Luke Ali Budiardjo
                                           Luke Ali Budiardjo




                                              5
